I would affirm.  In Williams v. Williams, cited in the majority opinion, we concluded that Greene Loc.R. 11 was sufficient to apprise litigants who are dissatisfied with an arbitration award of the procedure to be utilized to obtain a jury trial.  We said in Williams that use of the word "exception" rather that "appeal" is unfortunate, and it remains so today. However, I do not agree with the majority that Greene Loc.R. 11, as it pertains to obtaining a jury trial after receiving an unsatisfactory arbitration award, is ambiguous.  Furthermore, I cannot agree with the majority that the Cunninghams' July 10 "Motion to Correct Record" should be treated as the functional equivalent of a Greene Loc.R. 11 exception, even though it refers to a future jury trial.  The Cunninghams having failed to follow the procedure for obtaining a jury trial, the trial court properly granted judgment on the arbitration award.
Copies mailed to: Alfred J. Weisbrod, Esq., Jeffrey A. Hazlett, Esq., Hon. M. David Reid